Exhibit 99.2 AUTODESK, INC. (ADSK) FIRST QUARTER FISCAL 2 May 17, 2012 PREPARED REMARKS Autodesk is posting a copy of these prepared remarks and its press release to its Investor Relations website.These prepared remarks are offered to provide shareholders and analysts with additional time and detail for analyzing our results in advance of our quarterly conference call. As previously scheduled, the conference call will begin today, May 17, 2012 at 2:00 pm PT (5:00 pm ET) and will include only brief comments followed by questions and answers. These prepared remarks will not be read on the call. To access the live broadcast of the question and answer session, please visit the Investor Relations section of Autodesk’s website at www.autodesk.com/investor.A complete reconciliation between GAAP and non-GAAP results is provided in the tables following these prepared remarks. First Quarter Fiscal 2013 Overview Year-over-year growth in the first quarter was fueled by strength in Asia Pacific and the Americas, while economic conditions influenced uneven results in EMEA and emerging countries.Suites continued to lead product growth.Additional first quarter highlights include strength in both our Manufacturing and Architecture, Engineering and Construction (AEC) business segments, record deferred revenue, solid cash flow from operations, and strong improvement in operating margin and earnings per share. ● Revenue was $589 million, an increase of 11 percent, compared to the first quarter last year and a decrease of 1 percent compared to the fourth quarter of fiscal 2012. ● GAAP operating margin was 16 percent, compared to 15 percent in the first quarter last year and 15 percent in the fourth quarter of fiscal 2012. ● Non-GAAP operating margin was 25 percent, compared to 23 percent in the first quarter last year and 24 percent in the fourth quarter of fiscal 2012. 1 ● On a GAAP basis, diluted earnings per share were $0.34, compared to diluted earnings per share of $0.29 in the first quarter last year and diluted earnings per share of $0.31 in the fourth quarter of fiscal 2012. ● On a non-GAAP basis, diluted earnings per share were $0.47, compared to non-GAAP diluted earnings per share of $0.40 in the first quarter last year and non-GAAP diluted earnings per share of $0.46 in the fourth quarter of fiscal 2012. ● Cash flow from operating activities was $139 million, compared to $128 million in the first quarter last year, and $175 million in the fourth quarter of fiscal 2012. Revenue Analysis (in millions) 1Q 2012 2Q 2012 3Q 2012 4Q 2012 1Q 2013 Total net revenue $ License and other revenue $ Maintenance revenue $ Total net revenue for the first quarter was $589 million, an increase of 11 percent compared to the first quarter last year as reported and 9 percent on a constant currency basis.Total net revenue for the first quarter decreased 1 percent sequentially as reported and on a constant currency basis. License and other revenue was $361 million, an increase of 12 percent compared to the first quarter last year, and a decrease of 2 percent sequentially. Revenue from commercial new licenses increased 19 percent compared to the first quarter last year, and 7 percent sequentially. Maintenance revenue was a record $228 million, an increase of 11 percent compared to the first quarter last year, and 2 percent sequentially. Net maintenance billings increased 1 percent compared to the first quarter last year, and decreased 20 percent sequentially.Performance in net maintenance billings was impacted by general weakness in EMEA and the Media & Entertainment (M&E) business segment, and by early maintenance renewal activity in the fourth quarter of fiscal 2012, primarily in EMEA.The sequential decrease is also due to typical seasonality. 2 Revenue by Geography Revenue by Geography (in millions) 1Q 2012 2Q 2012 3Q 2012 4Q 2012 1Q 2013 EMEA $ Americas $ Asia Pacific $ Emerging Economies $
